--------------------------------------------------------------------------------







	NUMBER 13-11-00212-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI  EDINBURG 



BRIAN DALE RODGERS,	APPELLANT,

	v.

THE STATE OF TEXAS,	APPELLEE.



	On appeal from the 253rd District Court
	of Liberty County, Texas.



	ORDER TO FILE APPELLATE BRIEF
	
	Before Chief Justice Valdez and Justices Rodriguez and Garza
	Order Per Curiam


This cause is before the Court on appellant's second motion for extension of time to file the brief.  Appellants brief was originally due to be filed on June 24, 2011, and this Court has previously granted appellant an extension for the filing of appellants brief in this cause.  Appellant has now filed his second motion requesting additional time to file the appellate brief in this cause.
The Court, having fully examined and considered appellant's second motion for extension of time to file the brief and the extension previously granted in this cause, is of the opinion that, in the interest of justice, appellant's second motion for extension of time to file the brief should be granted with order.  The Court, however, looks with disfavor upon the delay caused by counsel's failure to have filed a brief in this matter.    
Appellant's second motion for extension of time to file the brief is hereby granted, and the Honorable Randy McDonald, counsel for appellant, is hereby ORDERED to file the appellate brief with this Court on or before October 24, 2011.  Further motions for extension of time will not be favorably entertained by the Court.
The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable  Randy McDonald by certified mail, return receipt requested.
		PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed 
the 19[th] day of August , 2011.